448 F.3d 936
William Dwight DOTSON, Plaintiff-Appellant,v.Reginald A. WILKINSON, Defendant-Appellee.Rogerico J. Johnson, Plaintiff-Appellant,v.Margarette T. Ghee, Defendant-Appellee.
No. 00-4033.
No. 00-4051.
United States Court of Appeals, Sixth Circuit.
May 25, 2006.

William Dwight Dotson, Richland Correctional Institution, Mansfield, OH, pro se.
J. Eric Holloway, Asst. Atty. General, Office of the Attorney General Corrections Litigation Section, Columbus, OH, for Reginald A. Wilkinson, Director.
John Q. Lewis, Jones Day, Cleveland, OH, for Rogerico J. Johnson.
Ohio State Penitentiary, Youngstown, OH, Todd R. Marti, Office of the Attorney General Corrections Litigation Section, Columbus, OH, for Margarette T. Ghee.
Before: BOGGS, Chief Judge; MARTIN, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY, GILMAN, GIBBONS, and ROGERS, Circuit Judges.

ORDER

1
This case is remanded to the United States District Court for the Northern District of Ohio pursuant to the Supreme Court's judgment of April 13, 2005.